DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on November 23, 2021 for the patent application 16/267,244 originally filed on February 2, 2019. Claims 1-3, 5, 7, 9, 13, and 15 are amended. Claims 16-20 are cancelled. Claims 1 and 9 are independent. Claims 1-15 remain pending. The first office action of May 24, 2021 is fully incorporated by reference into this final office action.

Terminal Disclaimer
	A Terminal Disclaimer was filed on November 23, 2021 to obviate a Double Patenting rejection over prior patent number 10,056,008. However, the Examiner notes that the submitted Terminal Disclaimer was disapproved because an incorrect filing date was provided. The Applicant is advised to correct the filing date of the application and resubmit the Terminal Disclaimer (no additional fee is required).

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
The amendments are insufficient to overcome the outstanding 35 USC 101 rejections, for reasons provided below.


Drawings
Regarding FIGS. 8 and 13-15, 37 CFR 1.84(a)(1), stated in part, normally requires black and white drawings. India ink, or its equivalent that secures solid black lines, must be used for drawings. In the present case, the drawings have very faint lines. Therefore, the failure to use solid black lines render FIGS. 8 and 13-15 from complying with 37 CFR 1.84(a)(1).
Regarding FIGS. 17A and 17B, 37 CFR 1.84(m), stated in part, prefers the use of shading when parts are shown in perspective. In the present case, the drawings use dashed lines and shading in an otherwise non-perspective view that would not be of sufficient quality so that all details in the drawings are reproducible in the printed patent. Therefore, the use of shading in an otherwise non-perspective view prevents FIGS. 17A and 17B from complying with 37 CFR 1.84(m).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a method” (i.e. a process), and claim 9 is directed to “a system” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing driver coaching,” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as “mental processes,” which require the following limitations: “defining a plurality of data parameters under driver control that affect vehicle efficiency; automatically collecting vehicle data associated with each data parameter of the plurality of defined data parameters during vehicle operation; determining a fuel efficiency for each of a plurality of segments of a trip; ignoring one or more of the plurality of segments based on a determination of safe vehicle operation during the respective segment; calculating a driver efficiency score based on remaining ones of the plurality of segments that were not ignored; and based on the driver efficiency score, providing real time driver coaching by notifying the driver in real time of at least one opportunity to improve the driver efficiency score.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a computing device” and “one or more sensors,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a “providing driver coaching,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a computing device” and “one or more sensors,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-8 and 9-15 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8 and 15-21 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1 and 9.
Therefore, claims 1-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1, 2, 5, 7-9, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 13-15, 17 and 18 of U.S. Patent No. 10,056,008. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be impossible .

Response to Arguments
The Applicant’s arguments filed on November 23, 2021 related to claims 1-15 are fully considered, but are not persuasive.  
With regard to the outstanding 35 USC 101 rejections, the Applicant respectfully argues that “[t]he amended claims are directed to patent eligible subject matter because they recite using data captured by vehicle sensors to calculate a driver efficiency score and providing real time coaching to the driver of a vehicle regarding how to improve the driver efficiency score, which is not something that can be done in a human mind.”
The Examiner respectfully disagrees. The vehicle sensors recited in the claims are conventional and generic vehicle sensors that were ubiquitous in vehicles at the time of filing of the invention. The limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Furthermore, the “providing real time driver coaching by notifying the driver in real time of at least one opportunity to improve the driver efficiency score” can be performed by a human using pen and paper or in the human mind without aid of a computing device.
As such, the argument is not persuasive. Therefore, the 35 USC 101 rejection of the claims is not withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chene et al. (US 2002/0165694) Vehicle driver data
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                        

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715